51 N.Y.2d 717 (1980)
In the Matter of Lou Wein, Appellant,
v.
Guy V. Molinari et al., Respondents.
Court of Appeals of the State of New York.
Argued August 27, 1980.
Decided August 28, 1980.
John K. Winter for appellant.
Pascal A. Corbo for respondents.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*718MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
Messrs. Molinari, Thompson, Hart and Petrides filed objections to appellant's nominating petition which were upheld by the Board of Elections. In his subsequent special proceeding to validate his petition, appellant named and served only Molinari and Thompson. Accordingly his proceeding was fatally defective for failure to name and serve Messrs. Hart and Petrides (Matter of Cappellazzi v Toto, 41 N.Y.2d 1050).
*719It is irrelevant that Hart had not joined in the counterpart proceeding to invalidate appellant's nominating petition; the necessity for making him a party to the validation proceeding stemmed from his status as an objector. Nor was the deficiency of parties respondent remedied by the circumstance that the attorney for Molinari and Thompson may also have been attorney for Hart and Petrides. It cannot be successfully contended that Hart and Petrides were brought into the proceeding in consequence of this attorney's admission of service of the order to show cause instituting the validation proceeding; that admission of service, indorsed on the original order to show cause, is expressly limited to the named respondents, Molinari and Thompson.
Order affirmed, without costs, in a memorandum.